—Appeal from a decision of the Unemploy*925ment Insurance Appeal Board, filed February 9, 1995, which ruled that claimant’s request for a hearing was untimely.
Claimant was notified in March 1994 of the Board’s denial of her application for unemployment insurance benefits. She admittedly failed to request a hearing within 30 days of this date and did not offer a reasonable excuse for her omission. In view of this, substantial evidence supports the Board’s decision that claimant’s request for a hearing was untimely.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.